Citation Nr: 0737594	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-43 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from March 1965 to March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to service 
connection for diabetes mellitus on a presumptive basis 
because he spent a period of time "in-country" Vietnam.  As 
a procedural matter, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), that reversed a decision 
of the Board of Veterans' Appeals (Board) which denied 
service connection for disabilities claimed as a result of 
exposure to herbicides. 

Pending appeal of that decision, VA imposed a stay on the 
adjudication of claims affected by Haas on September 21, 
2006.  In Ribaudo v. Nicolson, 20 Vet. App. 552 (2007), the 
Court found that VA's stay was unlawful and ordered that VA 
rescind the stay order and process appeals that were stayed.  
VA subsequently filed a motion for a stay on the adjudication 
of cases potentially affected by Haas. 

This motion was granted and on January 27, 2007, the Court 
ordered a stay on the adjudication of cases before the Board 
and VA ROs that are potentially affected by Haas.  The 
specific claims affected by the stay include those involving 
claims based on herbicide exposure in which the only evidence 
of exposure is the receipt of the Vietnam Service Medal (VSM) 
or service on a vessel off the shore of Vietnam. 

In the present case, the veteran is asserting that his 
diabetes mellitus resulted from herbicide exposure.  The 
claim has also been considered on a direct basis.  While this 
case is potentially affected by the Haas decision, the 
evidence of record does not show a current diagnosis of 
diabetes.  However, there are outstanding medical records 
that need associated with the claims file.  If a diagnosis of 
diabetes is not shown, the Haas decision will have no 
relevance to the claim.

Of note, in a form dated December 2002, the veteran 
authorized the RO to obtain VA outpatient treatment records 
related to his claim for service connection for diabetes 
mellitus, type II.  Records of this treatment have not been 
associated with the claims folder and there is no indication 
that the RO attempted to obtain such records.  VA's duty to 
assist includes obtaining records of relevant VA medical 
treatment.  38 U.S.C.A. § 5103A(c)(2) (West 2002).  The Board 
finds that a remand is required to take steps to secure these 
VA treatment records.

Similarly, the veteran also authorized the RO to obtain 
medical records related to his claim for service connection 
for diabetes mellitus from his private physician.  Although 
the RO sent a letter to the physician in November 2002 
requesting these records, no response was received.  VA is 
required to make reasonable efforts to obtain relevant 
records, including private records, that the claimant 
adequately identifies and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(b).  On remand, the RO should again attempt 
to obtain these private records.

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain the 
veteran's private treatment records 
related to his claim for service 
connection for diabetes mellitus, type II, 
from Katherine L. Price, M.D., Sacred 
Heart Medical Group at Perdido Bay, 13139 
Sorrento Road, Pensacola, Florida.  All 
efforts to obtain these records should be 
associated with the claims file.

2.  The RO should secure from the VA Gulf 
Coast Health Care System - Pensacola 
Outpatient Clinic all of the veteran's 
medical records related to his claim for 
service connection for diabetes mellitus, 
type II.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3.  After ensuring proper completion of 
this and any other necessary development, 
the RO should readjudicate the issue on 
appeal, keeping in mind the applicability, 
if any, of the Haas decision.  If the 
claim remains denied, the RO should 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

